DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021, 10/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-16 and 21-32 directed to invention non-elected without traverse.  Accordingly, claims 5-16 and 21-32 have been cancelled.

Response to Amendment
The amendment filed on 08/17/2022 has been entered and fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic communication with Nikki Sanford (Registration Number 75,310) on 09/06/2022.
		Please amend the claim as following:

1. (Currently Amended) A method for securely signing a blockchain transaction comprising:
hashing the blockchain transaction to generate a string of hashed bits, wherein a length of the string of hashed bits is a predetermined number;
generating a private key comprising pairs of random numbers, wherein a number of the generated pairs is determined by the predetermined number, [[and]] wherein each generated pair corresponds to a bit of the string of hashed bit, and wherein each random number comprises a string of bits having a length of the predetermined number;
hashing the random numbers of the private key to generate a public key;
for each hashed bit of the string of hashed bits, selecting a random number of the 
concatenating each selected random number to generate a signature;
associating the hashed bits, the signature, and the public key with the blockchain transaction; and
storing the public key in at least one block such that in subsequent transactions; later blocks refer to the at least one block for the public key, and do not store the public key.

 3. (canceled)

17. (Currently Amended) A system comprising:
one or more processors;
a non-transitory, computer-readable storage medium in operable communication with at least one processor of the one or more processors, wherein the computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to securely sign a blockchain transaction, the signing comprising:
hashing the blockchain transaction to generate a string of hashed bits, wherein a length of the string of hashed bits is a predetermined number;
generating a private key comprising pairs of random numbers, wherein a number of the generated pairs is determined by the predetermined number, [[and]] wherein each generated pair corresponds to a bit of the string of hashed bit, and wherein each random number comprises a string of bits having a length of the predetermined number;
hashing the random numbers of the private key to generate a public key;
for each hashed bit of the string of hashed bits, selecting a random number of the 
concatenating each selected random number to generate a signature;
associating the hashed bits, the signature, and the public key with the blockchain transaction; and
storing the public key in at least one block such that in subsequent transactions; later blocks refer to the at least one block for the public key, and do not store the public key.

	19. (canceled)

Allowable Subject Matter
Claims 1-2, 4, 17-18, 20 and 33-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
U.S. Pub. Number 2018/0183602 A1, to Campagna-Campagna teaches public key pair includes a first public key and a second public key. The first public key and the second public key each include a number (n) of n-bit hashes that correspond to the keys of the first secret key and the second secret key. Each n-bit key of the secret key pair is used to generate a corresponding n-bit hash of the public key pair. For example, the hash of the first key of the first secret key is the first hash of the first public key.
Implementation of Elliptic Curve Digital Signature Algorithm (ECDSA), by Abidi et al., Abidi teaches ECDSA signature generation operates on several domain parameters, a private key d, and a message m. The outputs are the signature (r, s), Where the signature components r and s are integers, and proceeds as follows. Select a random or pseudorandom integer k in the interval [1, n -1]. Compute kP =xl, yl and R= xl mod n (where xl is regarded as an integer between 0 and q-l). If R= 0 then go back to step I. Compute k-l mod n. Compute S= k-I {h (m) + d.R} mod n, where h is a hash function. If S = 0, then go back to step l. The signature for the message m is the pair of integers (R, S).
 U.S. Pub. Number 2014/01087861 A1 to Kreft-Kreft teaches signature can be applied to a bit-string by using a hash function to calculate a hash value of the bit-string and to encrypt the hash value using a private signing key of the signing party. The encrypted hash value forms the so-called signature of the bit-string. Authenticity of the bit-string can be verified by a party by freshly calculating the hash value of the bit-string using the same hash function as used in signing the bit-string, and comparing the freshly generated hash value with the decrypted hash value of the signature.
U.S. Pub. Number 2016/0080156 A1 to Kaliski-Kaliski teaches signature can be applied to a bit-string by using a hash function to calculate a hash value of the bit-string and to encrypt the hash value using a private signing key of the signing party. The encrypted hash value forms the so-called signature of the bit-string. Authenticity of the bit-string can be verified by a party by freshly calculating the hash value of the bit-string using the same hash function as used in signing the bit-string, and comparing the freshly generated hash value with the decrypted hash value of the signature.
U.S. Pat. Number 10,552,138 B2 to Kaliski-Kaliski teaches a integrity hash tree (also called a Merkle tree) from bundle and package contents of a software release, where each bundle, package, or file may contain a separate integrity hash. Each node of the integrity hash tree is correlated with a one-time signature public/private key pair using a Lamport key generation technique. Each one-time signature is generated as a function of a hash node of the integrity hash tree and a key pair that corresponds to the hash node. Lamport one-time signature public-private key pairs may be generated with a pseudo-random number generator, based on a random number seed.
What is missing from the prior art is a teaching, motivation, or suggestion and combine the prior art in such a way as to render obvious the act of generating a private key comprising pairs of random numbers, wherein a number of the generated pairs is determined by the predetermined number, and wherein each generated pair corresponds to a bit of the string of hashed bit, and wherein each random number comprises a string of bits having a length of the predetermined number and for each hashed bit of the string of hashed bits, selecting a random number of the corresponding pair of random numbers; concatenating each selected random number to generate a signature; associating the hashed bits, the signature, and the public key with the blockchain transaction, without the usage of impermissible hindsight reasoning. 
	Thus, the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claim 10 and thus this claim is considered allowable. The dependent claims which further limit claim 10 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491